Cheves, J.
delivered the opinion of the Court. The whole of the grounds in this case will depend on this inquiry, Was it necessary the plaintiff should perform his promise to make titles to the defendant, before the notes on which the action is founded were paid? The contract to make titles was independent of the defendant’s engagements under these notes. By its express terms it was to be performed after the payment of them. It is enough, then, if he shall be ready to perform his engagement when tnese notes shall be paid, and a present incapacity can be no defence to this action, and of course, the title being out of him for a moment, will not be a ground of defence. When the notes shall be paid, the plaintiff will be bound to make titles to the defendant, let the title be in whom it may, or suffer the legal consequences of the non-performance of his contract.
Grimké, Colcock, Mott,;Johnson, and Gantt, J. concurred.